Exhibit Cooperation Agreement Project of One Hundred Screens for Straits Information Network Party A: Beijing Shidai Lianxin Cultural Propagation Co., Ltd. Hereinafter referred to as Party A, Party B: Vastitude (Beijing ) Technology Co., Ltd. Hereinafter referred to as Party B, Section I General Provisions Article 1. To promote the information communication between the two sides of the Taiwan Straits has not only economic impacts, but also immeasurable political and cultural significance with the continuous increase of communication between the two sides of the Straits on politics, economy and culture. It would become a new and important communication platform in the communication between the two sides of the Straits to transfer the information through carriers of LED full-colour electronic display, which has an irreplaceable advantage in increasing the sense of participation, identity, pride and mission among the people in the whole country. The following consensus has been reached by Party A and Party B after mutual discussion and consultation based on the principle of friendly cooperation and equal benefit on the “Project of Hundreds of Screens for Cross-trait Information Network”. Article 2. Parties to this Agreement Party A: Beijing Shidai Lianxin Cultural Propagation Co., Ltd. Address: Jia No.35, Fuwai Street, Xicheng District, Beijing City Post Code: 100037 Tel: Party B: Vastitude (Beijing ) Technology Co., Ltd. Address: Room A1201, Huibin Mansion, No.8, Beichen East Road, Chaoyang District, Beijing City Post Code: 100101 Tel: Article 3 Project Basic Information 1) Project Name: Project of One Hundred Screens for Straits Information Network 2) Governing Department of the Project: Publishing Exchange Center across the Taiwan Strait of Taiwan Affairs Office Beijing Shidai Lianxin Cultural Propagation Co., Ltd. ( Party A) 3) Host Organization of the Project: Vastitude (Beijing ) Technology Co., Ltd. ( Party B) 4) Project Construction Content: The Project of One Hundred Screens for Straits Information Network is an electronic information media project initiated by Party A and designed by Party B with LED outdoor full color display screens. This project will adopt large-size full color display screens, which will be mainly set up on densely populated areas such as airport, square, main streets, university, important organ compound, public transport junction etc. Each unit will be designed according to the characteristics of each specific place and all units will be connected and controlled through fiber internet to achieve isochronous transfer of picture information. Beijing will be the first city in construction of this project of one hundred screens, and possibly this project will be finally expanded to all municipalities, cities specifically designated in the state plan, and all the capital cities etc. Article 4. Both parties shall sign separate or additional agreement according to specific circumstances during the project operation process if either party would like to increase the cooperative items. Section II. Approaches to Cooperation Article 5. This project shall be supervised by Party A and implemented by Party B. This project shall be managed under the company name of Vastitude (Beijing ) Technology Co., Ltd. ( Party B ) only in all public operation activities so as to meet the principle of corporation management after this agreement is signed. Party B shall carry out its work in the way of corporation management with all management cost entered legally in the relative accounting items. Article 6. To ensure the correct political direction, Party A shall participate in the joint management of the work of Master Control and General Editor responsible for inspecting the broadcasting content, and working together with Party B in inspecting the employment of project editor, project deputy editor and other main editors and broadcasting staffs. All expenditures incurred in the Master Control Room and the General Editor Room, including room rent fee, equipment cost, employees’ compensation etc. will be counted as part of the management cost. Article 7. The operation period shall not be less than 15 years (or be extended automatically as applicable) as Party B’s capital investment mainly relies on the payback of advertisement, the markets of which the advertisements needs a long time to grow into maturity due to the size of total investment of this project, and it’s not from any financial allocation, nor any budget of undertaking expenditures. The project management methods shall be selected according to the market requirement. Party B shall manage this project in the way of marketing operation and corporative management. Article 8. Party A shall provide support if the coordination communications with the governing unit are required to be provided to the relative departments or bureaus of the cities or of the provinces during the process of the project construction. Section III Rights and Obligations of Both Parties Article 9. Party A shall be responsible for obtaining the approval of the project without charging Party B separately for the relative expenses covered in the management fee paid by Party B. Article 10. Party A shall assure the authenticity, legality and enforceability of the project, and be responsible for issuing the coordinating letters addressed to relative functional departments and bureaus in Beijing or in other cities.
